Exhibit 10.16
Summary of New Jersey Resources Corporation Non-Employee Director Compensation

         
Annual Retainer Fee:
  $ 35,000 cash (paid quarterly)
 
  1,200 shares of NJR Common Stock
 
  (paid annually)
Lead Non-Management Director Fee:
  $   10,000
Annual Retainer for Committee Chairs:
       
Audit Committee Chair:
  $   10,000
Executive Committee Chair:
  $   10,000
Financial Policy Committee Chair:
  $   5,000
Leadership Development and Compensation Committee Chair:
  $   10,000
Nominating/Corporate Governance Committee Chair:
  $   5,000
Committee Meeting Fees:
  $ 1,500 per meeting attended

 

 